Citation Nr: 0403649	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of overpayment of 
compensation benefits in the amount of $2,952.  

2.  Whether the overpayment of compensation benefits, in the 
calculated amount of $2,952, was properly created.  

3.  Whether the overpayment of compensation benefits, in the 
calculated amount of $7,356.99, was properly created.

(The issues of entitlement to a rating in excess of 
10 percent for bilateral hearing loss and entitlement to a 
combined disability rating in excess of 70 percent for 
service-connected disabilities are the subject of a separate 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran was released from military service in August 1973 
after more than five years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises in 
the Regional Office (RO) in St. Petersburg, Florida, that 
denied waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,952.  The veteran 
testified before the undersigned at a hearing held at the RO 
in June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

In a September 2000 letter, the St. Petersburg RO notified 
that the veteran that VA was reducing his compensation 
payments because it had received evidence that he divorced L. 
in August 1997.  The RO stated that the additional allowance 
the veteran was receiving for a spouse must be ended on the 
first day of the month following the month in which the 
divorce was effective.  The RO reported the amended monthly 
rate of the veteran's compensation award effective subsequent 
to August 1997 and said this amendment might establish an 
overpayment.  The RO provided the veteran notice of his 
appellate rights with the letter.  

In a letter dated December 19, 2000, but which does not bear 
a stamp showing date of receipt at the RO, the veteran 
requested that the RO provide him with a copy of 
documentation in the possession of VA that reflected that he 
claimed to have been married at any time from 1996 and asked 
that he be provided with the appropriate information for 
appealing the decision to arbitrarily reduce his disability 
check.  

Having apparently withheld the veteran's January 1, 2001, 
compensation check, the VA Debt Management Center, in a 
letter dated December 29, 2000, notified the veteran that he 
owed VA $2,015.  In the letter, the Debt Management Center 
notified that veteran that if he did not believe he owed the 
debt or thought the amount was incorrect, he had the right to 
dispute it.  The Debt Management Center also notified the 
veteran that he had right to request a waiver of the debt and 
had the right to an oral hearing on the waiver request.  

In a letter, which the veteran sent to the Debt Management 
Center by facsimile transmission on January 4, 2001, the 
veteran stated that he disputed the debt.  He also requested 
waiver of the debt and an oral hearing.  In the letter, the 
veteran stated that as to the merits of the issue of 
overpayment, he had submitted a Financial Status Report in 
1996 in which he had indicated that he was legally separated 
from his last wife, L.  He stated that although he did not 
ultimately obtain a divorce from L. until August 1997, he 
reported to VA in 1996 that they no longer lived together as 
husband and wife.  The Financial Status Report is not 
currently in the claims file and should be obtained.  

In a letter to the veteran dated January 9, 2001, the Debt 
Management Center stated it had received his letter disputing 
the existence or amount of his debt of $2,952.  In the letter 
the Debt Management Center provided an audit of the veteran's 
account and stated that the reason for the debt was when a 
veteran divorced or lost a spouse, benefit entitlement for 
that spouse ceased on the first day of the month in which the 
divorce or loss occurred.  The Debt Management Center stated 
that the debt was properly established and the amount was 
correct.  The Debt Management Center advised the veteran to 
reply within 30 days if he disagreed, and said that if it did 
not receive a reply within 30 days it would begin withholding 
benefits effective March 1, 2001, to apply to the debt.  

In a letter received at the RO in March 2001, the veteran 
asserted that if VA looked at its files, the pay records 
would show that VA had not overpaid him.  In addition in a 
document captioned "NOTICE OF DISAGREEMENT AND NOTICE OF 
APPEAL", which was received at the RO in June 2001, the 
veteran stated that he was appealing VA decisions pertaining 
to his disability compensation and stated that the appeal 
issues included VA's allegation that he was indebted to it 
for overpayment.  It is the Board's judgment that this 
document must be construed as a timely filed notice of 
disagreement with the issue of whether the overpayment, 
calculated as $2,952, was properly created.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that when a debtor requests waiver of recovery of an 
overpayment and also asserts that the underlying debt is 
invalid, VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  VA's General Counsel has reinforced 
this obligation by holding that where the validity of a debt 
is challenged, that issue must be developed before the issue 
of entitlement to waiver of the debt may be considered.  
VAOPGCPREC 6-98.  

Further, whether the debt was properly created or the amount 
of the debt is correct could affect the issue of waiver of 
recovery of the overpayment.  The Court has stated that where 
a decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Because the determination of entitlement to waiver 
of recovery of the overpayment could be influenced if the 
amount of the overpayment changed or could even become moot 
if the debt is found not to be valid, the issues must be 
considered as inextricably intertwined.  The RO must address 
the inextricably intertwined issue of the creation of the 
overpayment.  

Although the veteran submitted a timely notice of 
disagreement with the creation of the overpayment of VA 
compensation benefits in the amount of $2952, the RO has not 
issued a statement of the case that addresses the issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision, and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for preparation of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  In this regard, 
the Board notes that 38 U.S.C.A. § 5112 is relevant to the 
matter of the creation of the overpayment and its amount.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law amended chapter 51 of 
title 38 of the U.S. Code and redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

The Board notes that the Court has held that 38 U.S.C. 
§ 5103(a) as amended by the VCAA requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also 38 C.F.R. 
§ 3.159 (2003).  Pursuant to 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2003) and Quartuccio, 16 Vet. 
App. at 187, the RO must provide notice that informs the 
appellant (1) of the information and evidence not of record 
that is necessary to substantiate his claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, in compliance with the 
explicit requirement of 38 C.F.R. § 3.159(b) and the implicit 
requirement of 38 U.S.C.A. § 5103(a), the RO must also 
request that the appellant provide any evidence in his 
possession that pertains to the claim.  

With respect to the issue of entitlement to waiver of 
recovery of overpayment of compensation benefits in the 
amount of $2,952, the Board will request that the Committee 
on Waivers and Compromises readjudicate that claim, if 
necessary.  The Board notes that the law relevant to waivers 
is in chapter 53 of title 38 of the U.S. Code.  In a case 
concerning a request for a waiver of recovery of improved 
death pension benefits, the Court found that the notice and 
duty to assist provisions of the VCAA were not applicable to 
an appeal pertaining to a claim under chapter 53.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Review of the record shows that at the time of the award of 
compensation benefits to the veteran in 1974, the claims file 
included a copy of a marriage certificate showing the veteran 
married B. in 1969.  In August 1995 the RO in Winston-Salem, 
North Carolina, having learned that the veteran was married 
to L. and having no record of a divorce from B., notified 
that veteran that it proposed to remove benefits for a wife 
and that it would result in an overpayment of benefits that 
had been paid to him.  In a November 1995 letter, the 
Winston-Salem RO notified the veteran that his benefits had 
been reduced effective August 1, 1986 (the first day of the 
month subsequent to his divorce from B.).  In the letter, the 
RO listed the monthly rates of compensation that were due to 
the veteran subsequent to his divorce from B.  With its 
letter, the RO provided a VA Form 4107, Notice of Procedural 
and Appellate Rights.  

In a letter dated November 24, 1995, the VA Debt Management 
Center notified the veteran that he owed VA $7,356.99.  In 
the letter, the Debt Management Center notified the veteran 
that he had the right to dispute the existence or amount of 
the debt within 30 days and that the determination on the 
dispute did not affect his right to file a notice of 
disagreement to appeal the decision underlying the debt to 
the Board.  In the letter, the Debt Management Center also 
notified the veteran of his right to request waiver of the 
debt, but that his right to request waiver only lasted 180 
days.  

In December 1995, the Winston-Salem RO received a letter from 
the veteran, which he captioned "NOTICE OF DISAGREEMENT."  
The veteran stated that he was appealing the RO decision of 
November 6, 1995, regarding the amount of his compensation 
awards for the periods in question.  He also requested a 
hearing before the Board.  In an undated letter to the 
veteran, the RO referred to the veteran's letter and stated 
it had not accepted his notice of disagreement "as your 
statement was nonspecific and we are unclear of the issues 
with which you are disagreeing."  The RO told the veteran it 
was necessary for him to tell the RO exactly what issues he 
disagreed with and the nature of the disagreement.  In a 
letter to his congressman, received at the RO in March 1996, 
the RO asserted that from correspondence he had received from 
VA it appeared VA was questioning his eligibility to receive 
compensation, previously paid, for a period when he was not 
married.  He stated that he had provided evidence 
demonstrating that there had been a period totaling no more 
than 18 months when he was not married and asserted that the 
excess compensation he received predicated on being married 
could not have totaled $7,000 or more.  

Based on the foregoing, it is the judgment of the Board that 
the veteran did file a timely notice of disagreement with the 
validity of the $7,356.99 debt.  The Winston-Salem RO did not 
issue a statement of the case.  The Board will, therefore, 
request that the St. Petersburg RO provide the veteran a 
statement of the case for the issue of whether the 
overpayment of VA compensation benefits, in the calculated 
amount of $7,356.99, was properly created.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  As with the issue of whether 
the overpayment, in the calculated amount of $2,952, was 
properly created, the RO should ensure that it has complied 
with the requirements pertaining to the duty to notify and 
duty to assist set forth in 38 U.S.C.A. § 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  

In addition to the foregoing, the RO should obtain and 
associate with the claims file, the veteran's complete 
records or file from the VA Debt Management Center, and with 
review of the entire record determine whether the veteran 
filed a timely request for waiver of recovery of the 
overpayment of compensation benefits in the amount of 
$7,356.99.  If it is found that he did so, the RO should take 
appropriate action.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
complete folder or file from the VA Debt 
Management Center in St. Paul, Minnesota, 
and associate it with the claims folder.  
The request should include, but not be 
limited to, a Financial Status Report 
that the veteran reports having filed in 
1996.  All action to obtain the requested 
folder should be documented fully by the 
RO.  

2.  Inasmuch as the issue of whether the 
overpayment of compensation benefits, 
calculated as $2,952, was properly 
created is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to waiver of recovery of the 
overpayment, the RO should take 
appropriate development action under 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 on the issue of whether the 
overpayment was properly created and 
readjudicate the claim.  If the RO 
determines that the overpayment, in the 
calculated amount of $2,952, was properly 
created, it should provide the veteran 
with a statement of the case that 
includes a discussion of the events that 
led to the creation of the overpayment 
and an explanation of the amount of the 
indebtedness assessed against the 
veteran.  The RO must inform the veteran 
that he must file a timely substantive 
appeal to complete his appeal of this 
issue.  

3.  If the RO determines that the 
overpayment, in the calculated amount of 
$2,952, was properly created, it should 
thereafter refer the case to the 
Committee on Waivers and Compromises for 
readjudication of the veteran's 
entitlement to waiver of recovery of 
overpayment of compensation benefits in 
the amount of $2,952.  If the benefit 
sought on appeal remains denied, the 
Committee should prepare a supplemental 
statement of the case that contains a 
full and complete discussion of the 
veteran's entitlement to waiver of 
recovery of VA compensation benefits in 
the amount of $2,952 and provides him 
notice of all applicable laws and 
regulations.  The veteran should be 
provided an appropriate opportunity to 
respond.  

4.  With respect to the issue of whether 
the overpayment of VA compensation 
benefits, in the calculated amount of 
$7,356.99, was properly created, the RO 
should undertake and ensure satisfaction 
of all notification and development 
action required by 38 U.S.C.A. §§ 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and applicable judicial precedent.  

5.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the issue of whether the 
overpayment of VA compensation benefits, 
in the calculated amount of $7,356.99, 
was properly created.  If the RO 
determines that the overpayment was 
properly created, it should provide the 
veteran with a statement of the case that 
includes a discussion of the events that 
led to the creation of the overpayment 
and an explanation of the amount of the 
indebtedness assessed against the 
veteran.  The RO must inform the veteran 
that he must file a timely substantive 
appeal to complete his appeal of this 
issue.  

6.  In addition to the foregoing, and 
unless it has become moot, the RO should 
review the entire record, including any 
materials received from the Debt 
Management Center pursuant to paragraph 1 
above, and determine whether the veteran 
made timely request for waiver of 
recovery of the overpayment of VA 
compensation benefits in the amount of 
$7,356.99.  If so, the RO should refer 
that issue to the Committee on Waivers 
and Compromises for appropriate action.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



